DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 12 is objected to for the following reason. Since the intended meaning could be determined from what is set forth in the specification and figures, a 112 rejection was not made but instead this lack of clarity issues is being set forth in the following claim objection. With respect to claim 12, lines 12-13, the claimed “with said first side of said first lens portion” lacks an antecedent basis and is assumed to mean “with said first surface of said first lens portion”. 
Claim Rejections - 35 USC § 112
Claims 1, 8, 9 (and respective dependent claims if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present application is a continuation of parent application 15/754,506. With respect to paragraph 4 of claim 1 (and the same respective paragraph of claims 8, 9) what is disclosed in the parent application (and present application) is the following: “said non-linear intersection formed by a first portion of the sidewall non-linearly intersecting the first surface of the first lens portion, the first portion of the sidewall changing direction relative to a remainder of the sidewall, the remainder of the sidewall extending between the first portion thereof to the raised surface of the projection portion” (the assumed meaning for purposes of examination), The parent application and present application do not support the claimed “said non-linear intersection formed by a first portion of the sidewall which changes direction relative to a remainder of the sidewall extending between the first portion thereof to the raised surface of the projection portion”. See applicant’s fig 4B below labeled by the examiner to explain the examiner’s understanding of the failure to comply with the written description requirement. What is labeled as “1” in fig 4B below is the “non-linear intersection”, what is labeled as “2” below is the “first portion of the sidewall” and what is labeled as “3” below is the “remainder of the sidewall”. As shown below, the “non-linear intersection” itself is not formed by the first portion of the sidewall changing direction relative to the remainder of the sidewall. This intersection is formed by a first end of the sidewall (or the first portion of the sidewall) and the first surface of the first lens portion non-linearly intersecting. Therefore, as set forth above, claim 1 does not comply with the written description requirement and presents prohibited new matter.    

    PNG
    media_image1.png
    252
    284
    media_image1.png
    Greyscale

Claim 3 (and respective dependent claims, if any) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present application is a continuation of parent application 15/754,506. The parent application (and the present application) support “wherein said shape of said first lens portion is substantially rectangular” but do not support “wherein said shape of said first lens portion is rectangular”.  Specifically, figures such as Fig 1 of the parent application (and present application) disclose the first lens portion as substantially rectangular but due to the outer curves, the cut-out for the nose etc, the first lens portion is not completely rectangular. As such, claim 1 does not comply with the written description requirement and presents prohibited new matter.   
	Claims 4, 14, 15 (and respective dependent claims, if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present application is a continuation of parent application 15/754,506. The parent application supports “a filter layer located between the projection portion and the first surface of the first lens portion” (the assumed meaning for purposes of examination) but does not support the claimed “filter layer positioned within the perimeter edge of the projection portion”. As such, this limitation does not comply with the written description requirement and presents prohibited new matter.   
Claims 8 and 9 (and respective dependent claims if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present application is a continuation of parent application 15/754,506. The claimed “each of said projecting portions formed in a respective unitary structure with said first lens portion” is not supported by the parent application and presents prohibited new matter. This limitation is requiring two separate unitary structures, each having their own projecting portion yet each also having the same first lens portion which is not supported by either the parent application or the present application. Both applications support “each of said projecting portions formed in the unitary structure with said first lens portion” (which is the assumed meaning for purposes of examination). 
Claims 1, 6, 12 (and respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 12, (claim 1, last paragraph, claim 12, fourth paragraph), the claimed “each said raised surface” is vague and indefinite. Specifically, the claims are only claiming a single raised surface. For purposes of examination, the assumed meaning is “said raised surface…” (singular). 
	With respect to claims 6, 12, the claimed “a second lens extending to a second perimeter edge” is vague and indefinite. It is not clear if applicant is claiming “a second lens having a second perimeter edge” (the assumed meaning for purposes of examination) or if applicant is claiming “a second lens extending to a second perimeter edge of the first lens portion” or if some other meaning is intended. Further clarity is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atta publication number 2005/0193479 in view of Mandler publication number 2006/0073771. 
With respect to claim 1, Atta discloses the limitations therein including the following: a unitary lens structure (figs 2 and 3, paragraph 0036, the left eye piece formed as disclosed of a unitary structure as the “unitary lens structure”). Specifically, Atta disclosing that each of the left and right eyepiece structures of figs 2 and 3 can be integrally formed i.e. each as a “unitary lens structure”. Regardless, as per Merriam-Webster’s dictionary, “unitary” can be defined as “of or relating to a unit”. Atta therefore discloses the left eyepiece structure of figs 2 and 3 as a single unit i.e. “unitary structure”. Atta further discloses a first lens portion (figs 1 and 2, portion “18” as the “first lens portion”). Specifically, Atta discloses that the entire left eye piece structure can be formed of a unitary transparent material (abstract, paragraphs 0036) and based on the non-planar configuration of portion “18” it will inherently refract light i.e. acting as “a lens”.  Atta further discloses the first lens portion having a first perimeter edge (figs 2 and 3 the peripheral edge of portion “18”); a first surface opposite a second surface (figs 2 and 3, the non-eye side surface of “18” as the “first surface”); at least one projection portion (figs 2 and 3, paragraph 0029 portion “16” as the projection portion); the projection portion having a sidewall defining a perimeter edge of the projection portion (fig 3 below, surfaces “22” and “24” as the claimed “sidewall”); the perimeter edge defining a shape of the projection portion (see figs 2 and 3); the projection portion and the first lens portion forming a unitary structure (figs 2 and 3, paragraph 0036, the left eye piece formed as disclosed of a unitary structure as the “unitary lens structure”). Specifically, Atta disclosing that each of the left and right eyepiece structures of figs 2 and 3 can be integrally formed i.e. each as a “unitary lens structure”. Regardless, as per Merriam-Webster’s dictionary, “unitary” can be defined as “of or relating to a unit”. Atta therefore discloses the left eyepiece structure of figs 2 and 3 as a single unit i.e. “unitary structure”. Atta further discloses the projection portion extending from a non-linear intersection of a first end of the sidewall with a first surface of the first lens portion (fig 3, the intersection of portions “24” and “18” being non-linear); to a raised surface having a shape defined by a second end of the sidewall (figs 2 and 3). Atta further discloses the non-linear intersection formed by a first portion of the sidewall (fig 3, portion “24” as the “first portion of the sidewall”) non-linearly intersecting the first surface of the first lens portion (fig 3, the intersection of portions “24” and “18” being non-linear); the first portion of the sidewall changing direction relative to a remainder of the sidewall (fig 3, portion “”22” as the claimed “remainder of the sidewall” and in going from “24” to “22” the sidewall changes direction); the raised surface as a lens (abstract, paragraph 0028, raised portion “16” disclosed as a lens). 
With respect to claim 1, Atta discloses as is set forth above including disclosing the goggles formed of a plastic material (paragraph 0028) with the raised surface as a lens (abstract) and that the lens can provide optical correction (paragraph 0037) and that the goggles can be custom designed for the individual user (paragraph 0035) but do not specifically disclose the corrective lenses formed by machining. Mandler teaches that when forming corrective plastic lenses for correcting the individual needs of a user, that the corrective plastic lenses can be formed by machining for the purpose of providing the corrective surface that provides the required optical correction of the user (abstract, claim 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the plastic corrective lenses of Atta as being formed by machining since Atta discloses that the goggles can be custom designed and provide optical correction for the user and since Mandler teaches that when forming corrective plastic lenses for correcting the individual needs of a user, that the corrective plastic lenses can be formed by machining for the purpose of providing the corrective surface that provides the required optical correction of the user. 
With respect to claims 2 and 3, Atta discloses the shape of the projection portion as substantially oval (figs 2 and 8, portion “16”) but does not disclose this portion as completely oval and does not disclose the shape of the first lens portion as substantially rectangular. However, it has been held that where the only difference between the claimed invention and the prior art are differences of shape, that differences in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the projection portion as being oval and/or the first lens portion as being substantially rectangular as a matter of design choice since the only difference between what is disclosed and the prior art are differences in shape, that differences in shape are a matter of choice which a person of ordinary skill in the art would have found obvious for the purpose of providing goggles that are esthetically pleasing to a user. 
With respect to claim 8, Atta and Mandler disclose and teach as is set forth above and applicant is claiming a second projection portion formed in the unitary lens structure have the same structural features as previously claimed within claim 1, which second projection portion is disclosed in Atta (see the corresponding right eye piece portion having the same structure as the left eye piece structure). 
With respect to claim 10, Atta and Mandler disclose and teach as is set forth above and Atta further discloses the first lens portion being a curved panoramic first lens portion (figs 2 and 4, portion 18 being panoramic in the same manner as applicant’s first lens portion being panoramic). 
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atta in view of Mandler and further in view of McCabe et al publication number 2013/0141693. 
With respect to claims 4 and 5, Atta and Mandler disclose and teach as is set forth above and Atta further discloses that the goggles can be formed of a polycarbonate material (Atta, paragraph 0028) but does not specifically disclose a filter layer positioned between differing portions of the lens. McCabe teaches that with polycarbonate ophthalmic lenses, a filter layer can be positioned between different portions of the lens for the purpose of providing desired optical filtering, such as polarization, that is desired by the user (figs 1A, 1B, abstract, paragraphs 0026, 0029, 0040). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the polycarbonate lenses of Atta as modified by Mandler as further including a filter layer positioned between different portions of the lens since McCabe teaches that with polycarbonate ophthalmic lenses, a filter layer can be positioned between different portions of the lens for the purpose of providing desired optical filtering, such as polarization, that is desired by the user. 
Double Patenting
Claims 1-4, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,627,648 (‘648). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
‘648 claims the limitations of claim 1 (‘648, any of claims 2, 4, 5 or 6 with the exception of the claimed raised surface machinable for formation of the lens to provide optical correction which limitation would be obvious to one of ordinary skill in the art based on Mandler set forth above for the same reasoning); the limitations of claims 2 and 3 (‘648, any of claims 2, 4, 5 or 6 which shapes would be obvious to one of ordinary skill in the art for the same reasoning set forth in the rejections of claims 2 and 3 above); the limitations of claim 4 (‘648, any of claims 2, 4, 5 or 6 which filters would be obvious to one of ordinary skill in the art for the same reasoning set forth in the rejections of claim 4 above); the limitations of claim 8 (‘648, any of claims 2, 4, 5 or 6 with the exception of the claimed raised surface machinable for formation of the lens to provide optical correction which limitation would be obvious to one of ordinary skill in the art based on Mandler set forth above for the same reasoning); the limitations of claim 10 (‘648, any of claims 2, 4, 5 or 6 and having the projection portion on top of the larger first lens portion which would inherently provide a panoramic first lens portion in the same manner than applicant’s first lens portion is panoramic). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Citations
	Barone publication number 2017/0239528 (see particularly fig 2a with the combined walls of “4” and “202f” as the claimed “sidewall”); and Rauter publication number 2016/0054582 (see fig 3A with combined portions “8” and “5” of “unitary structure” based on the Merriam-Webster’s dictionary definition set forth above); and Nishikata publication number 2004/0165144 (such as fig 3 in which the sidewall appears to change direction nonuniformly in going from the surface of portion “1” to the upper portion of “3”) are being cited herein to show additional unitary lens structures that would have also made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 6-7, 9, 11, 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and overcoming the 112 first paragraph rejection set forth above and based on the assumed meanings of the 112 rejections as set forth above). 
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and overcoming the 112 first paragraph rejection set forth above and based on the assumed meanings of the 112 rejections as set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 6-7, 9 and 11, none of the prior art either alone or in combination disclose or teach of the claimed unitary lens structure specifically including, as the distinguishing features in combination with the other limitations, the claimed non-linear intersection formed by a first portion of the sidewall non-linearly intersecting the first surface of the first lens portion, the first portion of the sidewall changing direction relative to a remainder of the sidewall, the remainder of the sidewall extending between the first portion thereof to the raised surface of the projection portion, each raised surface machinable for formation of an ophthalmic lens to correct vision of a wearer of the unitary lens structure and further comprising a second lens having a second perimeter edge and the at least one projection portion as claimed located in between the claimed second lens and the first lens portion as claimed. . Specifically, with respect to independent claim 12, none of the prior art either alone or in combination disclose or teach of the claimed unitary lens structure specifically including, as the distinguishing features in combination with the other limitations, the first lens portion and at least one projection portion having the specific structure as claimed, the claimed raised surface adapted for formation of an ophthalmic lens to correct the vision of a wearer of the unitary lens structure, a second lens having a second perimeter edge, the at least one projection portion located in between the second lens and the first lens portion as claimed, and the first perimeter edge of the first lens portion and the second perimeter edge of the lens portion both configured for a respective engagement with a goggle frame. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 1, 2022